Affirmed in Part; Reversed in Part; Remanded; and Memorandum Opinion filed
June 11, 2012.




                                                 In The

                               Fourteenth Court of Appeals
                                       ___________________

                                        NO. 14-11-01046-CV
                                       ___________________

    IN THE INTEREST OF D.M.K., C.A.A.K., J.J.K., AND J.A.K., CHILDREN


                          On Appeal from the County Court at Law
                                Washington County, Texas
                             Trial Court Cause No. CCL-6454


                             MEMORANDUM OPINION

        In this appeal from the involuntary termination of his parental rights, I.W.K.,1 the
adoptive father of his four step-grandchildren, argues that the trial court reversibly erred in
failing to appoint counsel before trial to represent him. He contends that he was entitled
by statute to appointed counsel because he was indigent and because the Department of
Family and Protective Services sought termination based on his limited mental capacity.
See TEX. FAM. CODE ANN. §§ 161.003(a)(1), 171.013(a)(1) (West 2008). The trial court


        1
          To protect the children’s identities, we refer to them and to their adoptive parents only by their
initials. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2011); TEX. R. APP. P. 9.8(b)(2).
appointed counsel to represent I.W.K. on appeal, and the appellate attorney filed a motion
to abate while conferring with counsel for the other parties.

          Counsel for the Department of Family and Protective Services and the children’s
attorney ad litem agree with I.W.K.’s appellate counsel that the trial court erred in failing to
appoint an attorney to represent I.W.K. sooner. After reviewing the record, we agree.
The trial court also terminated the parental rights of I.W.K.’s wife D.K., and although she
joins her husband in this appeal, she does not challenge the termination of her own parental
rights.

          We accordingly (a) deny the motion to abate the appeal as moot; (b) reverse the
portions of the trial court’s judgment terminating I.W.K.’s parental rights and appointing
the Department permanent managing conservator of the children; (c) affirm the portion of
the judgment terminating D.K.’s parental rights; (d) reinstate the trial court’s order
appointing the Department temporary managing conservator; and (e) remand the case for
further proceedings consistent with this opinion.




                                            /s/       Tracy Christopher
                                                      Justice



Panel consists of Justices Boyce, Christopher, and Jamison.




                                                  2